Journal Entries: (i) June 15, 1829: petition filed, time fixed for hearing, notice ordered given to occupants of land; (2) June 20, 1829: writ of ad quod damnum ordered issued; (3) June 29, 1829: marshal’s return and inquisition filed and accepted.
Papers in File (1829): (1) Petition; (2) amended petition; (3) copy of order for notice to occupants of land, proof of service; (4) writ of ad quod damnum, return, inquisition; (5) claim for damages of Antoine Dequindre; (6) claim for damages of Antoine Beaubien; (7) claim of E. A. Bush; (8) marshal’s account, allowance.
File No. 31 of 1829.